Citation Nr: 1139410	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for speech problems.

2.  Entitlement to service connection for memory problems.

3.  Entitlement to service connection for sleep disturbance.

4.  Entitlement to service connection for joint and muscle pain.

5.  Entitlement to service connection for diarrhea.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a neurological disorder of the hands.

8.  Entitlement to service connection for a neurological disorder of the left foot.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2005.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of his hearing has been associated with the record.

In January 2010, the Board denied service connection for a visual disability as well as for disabilities claimed as due to exposure to herbicides, radiation, and asbestos.  The issues of entitlement to service connection for speech problems, memory problems, sleep disturbance, joint and muscle pain, diarrhea, skin disorder, headaches, and neurological disorders of the hands and left foot, were remanded for additional development.  While the appeal was in remand status, the Appeals Management Center (AMC) granted service connection for fibromyalgia and a skin disorder.   

The issues of entitlement to service connection for diarrhea, headaches, and neurological disorders of the hands and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed speech problems have been attributed to known clinical diagnoses of depression and fibromyalgia, for which the Veteran is currently service connected.

2.  The Veteran's claimed memory problems have been attributed to known clinical diagnoses of depression and fibromyalgia, for which the Veteran is currently service connected.

3.  The Veteran's claimed sleep disturbance has been attributed to known clinical diagnoses of depression and fibromyalgia, for which the Veteran is currently service connected.

4.  The Veteran's claimed joint and muscle pain has been attributed to the known clinical diagnosis of fibromyalgia, for which the Veteran is currently service connected.


CONCLUSIONS OF LAW

1.  The Veteran does not have a separate disability manifested by speech problems that may be presumed to have been due to qualifying chronic disability or an undiagnosed illness. 38 U.S.C.A. §§ 1117 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2011). 

2.  The Veteran does not have a separate disability manifested by memory problems that may be presumed to have been due to qualifying chronic disability or an undiagnosed illness. 38 U.S.C.A. §§ 1117 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2011).

3.  The Veteran does not have a separate disability manifested by sleep disturbance  that may be presumed to have been due to qualifying chronic disability or an undiagnosed illness. 38 U.S.C.A. §§ 1117 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2011).

4.  The Veteran does not have a separate disability manifested by joint and muscle pain that may be presumed to have been due to qualifying chronic disability or an undiagnosed illness. 38 U.S.C.A. §§ 1117 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2005 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was asked to identify the specific disabilities that resulted from exposure to herbicides, radiation, and asbestos.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.

In April 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In January 2010 the Veteran was advised that the (AMC) would be developing evidence pursuant to the Board's remand.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified records have  been obtained.  The Veteran has been afforded the opportunity to testify before the undersigned.  VA examinations have been carried out.  The Board finds that the examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is receipt of a Combat Infantry Badge and is thus shown to have performed combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

	Speech Problems, Memory Problems, and Sleep Disturbance

Service treatment records are negative for any diagnosis, abnormal finding, or complaint pertaining to speech, memory, or sleep problems.  On separation examination in September 2004 the Veteran denied loss of memory or neurological symptoms, and frequent trouble sleeping.  

In 2005 the Veteran was hospitalized at a VA facility (notably, he was still on active duty status at this time).  January 2005 nursing notes indicate that the Veteran slept well on the author's shift.  

An individual personality assessment report from the Veteran's January 2005 hospitalization indicates that dyslexia and reading difficulties might have interfered with the Veteran's vocabulary and abstract problem solving assessments.  

A VA general medical examination in April 2005 did not address the Veteran's complaints of speech, memory, or sleep problems.  

On VA psychiatric examination in August 2006, the Veteran reported that he slept four or five hours per night, and that it took two hours to fall asleep.  Mental status examination revealed pressured speech.  Short term recall was unimpaired.  

A private psychological examination was carried out in April 2007.  The Veteran reported sleep disturbance of three years' duration.  

At his October 2009 hearing, the Veteran testified that he had speech and memory problems, as well as a sleep disorder.  He noted that he had nightmares and sleeplessness due to his PTSD.  He denied having undergone any sort of sleep study.  With respect to his memory, he noted that there were major gaps in relationships with close friends. He stated that he had frequent lapses in  memory.  

On VA psychological examination in February 2010, the Veteran reported that due to chronic bilateral foot pain and to a lesser extent, nightmares, he had ongoing sleep difficulties.  Following examination the psychologist noted that the Veteran's depression included symptoms of episodic difficulty with concentration and memory.  He also related those symptoms, as well as his sleep disturbance, to the Veteran's chronic left foot pain and fibromyalgia.  

A VA medical examination was also conducted in February 2010.  The physician opined that the Veteran's sleep disturbance was caused both from depression and from the fibromyalgia syndrome.  He concluded that the physical and emotional symptoms were interactive and inseparable.

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection is not warranted.  In that regard, the Board observes that each of the Veteran's above-referenced symptoms have been medically ascribed to a diagnosed medical disability.  Specifically, the February 2010 VA examiners indicated that the claimed memory and sleep problems were related to fibromyalgia, the left foot disability, and depression, all of which are service-connected.  The January 2005 individual personality assessment points to dyslexia and reading difficulties as the source of the Veteran's vocabulary problems.  There is no competent medical evidence in the record that contradicts these findings.  

Thus, because each of the Veteran's claimed symptoms have been medically associated with diagnosed disabilities, there is no competent evidence of record indicating that these symptoms are manifestations of a medically unexplained chronic multisymptom illness due to his Gulf War service.  Accordingly, the Veteran's service-connection claims for speech, memory, and sleep problems must be denied on a presumptive basis. 

The Board also concludes that service connection is not established on a direct basis.  As noted, the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to these reported symptoms.  Moreover, the medical evidence clearly establishes that the symptoms claimed by the Veteran are manifestations of other, service-connected disabilities.  As such, there is no basis upon which to grant service connection for separate disabilities manifested by speech problems, memory problems, or sleep disturbance.  
	
The Board observes that the Veteran is not competent to establish diagnoses of separate disabilities manifested by  the claimed symptoms, as those are complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In essence, the most probative evidence establishes that the claimed symptoms are manifestations of the Veteran's medical and psychiatric disabilities.  As such, the Board must conclude that the preponderance of the evidence is against service connection for speech, memory, and sleep problems.

	Muscle and Joint Pain

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to diffuse muscle and joint pain.  On separation examination in September 2004, the Veteran denied arthritis, rheumatism, or bursitis; foot trouble; impaired use of arms, legs, hands, or feet; swollen or painful joints; and bone, joint, or other deformity.  

When hospitalized at a VA facility in January 2005, the Veteran denied current significant pain problems.  

On VA general medical examination in April 2005 the only physical problem reported related to the Veteran's left foot.  

At his October 2009 hearing, the Veteran testified that he was physically fit prior to his deployment to Iraq.  He noted that he had constant pain, as well as dizziness and weakness, and that his symptoms began shortly after he returned from Iraq.  

At the February 2010 VA medical examination, the Veteran reported that his muscle and joint pain symptoms began in June 2004.  He stated that the symptoms were nearly constant with pain over his entire body.  The examiner diagnosed fibromyalgia with respect to the Veteran's complaints of muscle and joint pain.  

Having reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted.  In that regard, the Board observes that the Veteran's symptoms of joint and muscle pain have been medically ascribed to a diagnosed medical disability, fibromyalgia.  Specifically, the February 2010 VA examiner indicated that the claimed joint and muscle pain is related to fibromyalgia for which service connection was granted in June 2011.  There is no competent medical evidence in the record that contradicts these findings.  

Thus, because the Veteran's claimed joint and muscle pain has been medically associated with the clinically diagnosed fibromyalgia, there is no evidence of record indicating that these symptoms are manifestations of a medically unexplained chronic multisymptom illness due to his Gulf War service.  Accordingly, the Veteran's service-connection claim for joint and muscle pain must be denied on a presumptive basis. 

The Board also concludes that service connection is not established on a direct basis.  As noted, the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to these reported symptoms.  Moreover, the medical evidence clearly establishes that the symptoms claimed by the Veteran are manifestations of other, service-connected disabilities.  As such, there is no basis upon which to grant service connection for separate disabilities manifested by speech problems, memory problems, or sleep disturbance.  
	
The Board observes that the Veteran is not competent to establish diagnoses of separate disabilities manifested by  the claimed symptoms, as those are complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In essence, the most probative evidence establishes that the claimed symptoms are manifestations of the Veteran's medical and psychiatric disabilities.  As such, the Board must conclude that the preponderance of the evidence is against service connection for joint and muscle pain.


ORDER

Entitlement to service connection for speech problems is denied.

Entitlement to service connection for memory problems is denied.

Entitlement to service connection for sleep disturbance is denied.

Entitlement to service connection for joint and muscle pain is denied.


REMAND

      Diarrhea

On recent VA examination, a diagnosis of IBS was rendered.  Under the appropriate criteria for the evaluation of this disability, a compensable 10 percent evaluation requires evidence of moderate IBS with frequent episodes of bowel disturbance and abdominal distress.  

On examination in February 2010, the VA physician diagnosed irritable bowel syndrome (IBS) and determined that it part of the fibromyalgia syndrome.  However, as discussed above, service connection may be granted for functional gastrointestinal disorders, which include IBS, that are the result of a Veteran's Gulf War service.  Unfortunately, the examiner did not address either the duration of the symptoms or discuss the severity of IBS with sufficient detail for the Board to determine whether it is of sufficient duration or compensable, and therefore subject to service connection pursuant to § 3.317.  In light of the inadequacy in the VA examination report regarding the duration and severity of the Veteran's diagnosed IBS, which would allow the Board to determine whether such disability has manifested to a compensable degree and is therefore subject to service connection under § 3.317, an additional examination is warranted.

	Headaches and Neurological Disorders of the Hands and Left Foot

In the January 2010 remand, the Board noted the Veteran's testimony that his symptoms began during and after his service in Iraq.  A VA neurological examination was ordered.  In February 2010, the VA psychologist noted headaches but did not provide a clear opinion regarding whether they were ascribable to a known diagnostic entity.  Notably, the VA medical examiner did not address questions posed regarding the Veteran's claimed headaches or neurological disorders of the hands and left foot.  In this regard, the Board observes that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310   (2007).  Moreover, the Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the inadequacies relating to the Veteran's claimed headache and neurological disorders, the Board concludes that an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and extent of any currently present gastrointestinal disorder, to include IBS.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of gastrointestinal disorder or IBS, to include details about the onset, frequency, duration, and severity of all complaints relating to diarrhea, flatulence, and gastrointestinal discomfort, and indicate what precipitates and what relieves them.  The examiner should specifically determine whether the Veteran's complaints of diarrhea are attributable to the previously diagnosed IBS, or any known diagnostic entity.  The severity of IBS should be discussed, and the examiner should specifically state whether there are frequent episodes of bowel disturbance and abdominal distress associated with the IBS.  The onset and duration of the Veteran's IBS symptoms should also be discussed.  

2.  Schedule the Veteran for a VA neurological examination to determine the etiology of any currently present headaches and neurological symptoms of the hands and left foot.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of a neurological disorder involving the hands and left foot, as well as headaches.  Such should include details about the onset, frequency, duration, and severity of all complaints, and indicate what precipitates and what relieves them.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of any neurological disorder involving headaches, or the hands and left foot.  

The examiner should specifically determine whether the Veteran's neurological complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.  

If the Veteran's neurological complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disease entity is etiologically related to the Veteran's active military service.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


